Citation Nr: 1825741	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for GERD.

4.  Entitlement to service connection for hematuria.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for ulcer.

7.  Entitlement to service connection for a cervical spine disability to include arthritis.

8.  Entitlement to service connection for a lumbar spine disability to include arthritis.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for nerve damage to the left hand, arms, and feet.

11.  Entitlement to service connection for a right hand disability, to include arthritis.

12.  Entitlement to a compensable rating for left hand fracture.

13.  Entitlement to a compensable rating for a right inguinal hernia. 

14.  Entitlement to an increased rating under 38 C.F.R. § 3.324 prior to April 3, 2014.

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Ft. Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA). 



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has a GERD disability that is etiologically related to a disease, injury, or event which occurred in service.

4.  The preponderance of the evidence is against finding that the Veteran has a hematuria disability that is etiologically related to a disease, injury, or event which occurred in service.

5.  The preponderance of the evidence is against finding that the Veteran has a fibromyalgia disability that is etiologically related to a disease, injury, or event which occurred in service.

6.  The preponderance of the evidence is against finding that the Veteran has an ulcer disability that is etiologically related to a disease, injury, or event which occurred in service.

7.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event which occurred in service.

8.  The preponderance of the evidence is against finding that the Veteran has a lumbar spine disability that is etiologically related to a disease, injury, or event which occurred in service.

9.  The preponderance of the evidence is against finding that the Veteran has a left shoulder disability that is etiologically related to a disease, injury, or event which occurred in service.

10.  The preponderance of the evidence is against finding that the Veteran has nerve damage to the left hand, arms, and feet that is etiologically related to a disease, injury, or event which occurred in service.

11.  The preponderance of the evidence is against finding that the Veteran has right hand disability that is etiologically related to a disease, injury, or event which occurred in service.

12.  The Veteran's left hand fracture has resolved without limitation of motion and other residuals.

13.  The right, inguinal hernia has not been recurrent, or required a truss or belt.

14.  The evidence of record does not show that the Veteran's noncompensable service-connected disabilities interfere with normal employability.

15.  The Veteran is not unable to secure or follow a substantially gainful occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for GERD is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for hematuria is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

5.  Service connection for fibromyalgia is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  Service connection for an ulcer is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  Service connection for a cervical spine disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

8.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

9.  Service connection for a left shoulder disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

10.  Service connection for nerve damage to the left hand, arms, and feet is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

11.  Service connection for right hand disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

12.  The criteria for a compensable rating for the Veteran's service-connected residuals of a left hand fracture are not met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5230 (2017).

13.  The criteria for a compensable rating for the Veteran's service-connected right inguinal hernia are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 7338 (2017).

14.  There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities prior to April 3, 2014.  
38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.324 (2017).

15.  The criteria for entitlement to TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  The May 2013 Fully Developed Claim complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's records have been associated to the fullest extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided VA examinations during the course of the appeal, as explained below, for psychiatric disorder, hearing loss, hands, hernia, and peripheral neuropathy.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In this case, the Board concludes that a VA examination is not necessary for the GERD, hematuria, fibromyalgia, ulcer, cervical and lumbar spine, left shoulder and nerves as to the left hand, arms and feet disabilities on appeal.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between these disabilities and his active service.  There is likewise no competent evidence of continuity of symptomatology from service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with the claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Acquired Psychiatric Disorder to include PTSD

The Veteran has claimed PTSD, depression and anxiety due to service.  The Board considers the claims together as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, symptoms, and the other recorded information.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304 (f).

STRs are silent for psychiatric diagnosis, complaints or treatment.

The Veteran appeared for a VA examination in April 2014.  The examiner found a diagnosis of PTSD and no other mental disorders.  The Veteran reports stressors of childhood sexual and physical abuse, the in-service MVA in which his friend was killed, in-service exposure to radiological waste, being shot in the hand, stabbed in a robbery attempt, in-service witnessing atrocities while on a humanitarian mission to Cameroon, and attending to a fatally injured child.  The examiner stated that childhood abuse is likely a precursor to PTSD, and combination of stressors is the likely cause of PTSD, as no single stressor can be identified without resorting to speculation.

A May 2014 VA examiner's opinion stated that records suggest the primary stressors were related to the in-service MVA and noted childhood abuse.  While the other stressors reported could support a PTSD diagnosis, they appeared unverified.

In May 2014, a VA memo confirmed a formal finding of lack of information required to corroborate the stressors association with the PTSD claim.

The Veteran appeared for a VA examination in May 2015.  The examiner found a diagnosis of PTSD and no other mental disorders, with the PTSD likely due to military trauma.  The examiner cited as stressors the Veteran's deployment to Cameroon on a humanitarian mission.  The Veteran did not reference radioactive chemicals.  The examiner also noted VA treatment records which reflect depression.

A June 2015 VA examiner's opinion stated that the Veteran described significant stressors including coming from an abusive childhood background, suggesting it is as likely as not that his PTSD symptoms pre-existed his service.

Here, there is insufficient credible supporting evidence that the claimed in-service stressors occurred.  The Veteran's in-service MVA cannot be considered as it did not occur in the line of duty, pursuant to the March 1994 Administrative Decision, and was the result of his own willful misconduct.  The Veteran's personnel file reflects service in materials management, however, there is no indication of any toxic exposure.  Rather, the record reflects he worked with paper documents, invoices and files.  There is no indication of a mission to Cameroon, being shot in the hand, stabbed in a robbery attempt, and attending fatally injured children in the STRs or military personnel records.  The AOJ conducted appropriate research to verify the stressors and entered the May 2014 memorandum making a formal finding of lack of information required to corroborate the stressors.

The only evidence substantiating that the Veteran experienced the in-service stressors is his uncorroborated statements.  As the evidence of record does not establish that the Veteran served in combat during his active duty service, the uncorroborated lay assertions are not sufficient to verify a non-combat stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The record must contain service records, lay statements from service members who witnessed the incident, or other corroborative evidence, which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors.  Id.  There is no credible supporting evidence from personnel records, lay statements from service members, or other corroborating evidence in the record to support the Veteran's contention that any of the claimed events occurred.  As none of the Veteran's diagnoses of PTSD were based upon a verified in-service stressor, the claim of service connection for PTSD must be denied. 

In regard to the Veteran's claims for depression and anxiety, while the Veteran's VA treatment records suggest treatment for depression, again, there is no evidence supporting a nexus between any current psychiatric disability and service.  STRs are silent for a mental disorder.  The Veteran was afforded VA examinations, discussed above, which considered symptoms of depression, but did not establish a link with service.  The Veteran has not put forth any evidence linking any psychiatric disorder, to include depression, with his service besides his stressors which have been found to be unverified.

Again, the Veteran's lay statements cannot establish a link between any psychiatric condition, to include depression and depressive symptoms, and service.  Lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Bilateral Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, a January 2014 VA examination found no evidence of hearing loss meeting VA standards for compensation.  Hearing was normal in both ears.  None of the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was 40 decibels or greater.  Only one of the auditory thresholds, left ear 3000 Hertz, was 26 decibels or greater, as it was 35 decibels.  Speech recognition scores using the Maryland CNC Test were 100 percent.

VA treatment records and other records do not reflect hearing loss or complaints of hearing loss.

The preponderance of the evidence is against finding that the Veteran suffers from a current bilateral hearing loss disability.  In this case, the evidence does not establish that the Veteran suffers from a present hearing loss disability sufficient for VA compensation in either ear.  

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  In this case, the evidence does not establish present disability, and the claim must fail on this basis alone.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a bilateral hearing loss disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

GERD, Hematuria, Fibromyalgia, Ulcer

The Veteran has not submitted statements indicating any theory of entitlement as to GERD, hematuria, fibromyalgia or ulcer.  

There is no indication that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, so service connection may not be established under 38 C.F.R. § 3.317 for undiagnosed illness.  

The STRs are silent to any complaints, diagnosis or treatment for GERD, hematuria, fibromyalgia or ulcer.

VA treatment records, years post-service, reflect some GERD symptoms and history of ulcer.  There are some complaints of joint pain noted in treatment records to be related to the in-service MVA accident, which was determined to have not occurred in the line of duty, but rather as due to the Veteran's own willful misconduct.  There does not appear to be current diagnosis as to chronic GERD, hematuria, fibromyalgia or ulcer.

To the extent that the Veteran attributes any GERD, hematuria, fibromyalgia or ulcer to active service, the Board notes that lay people are generally not competent to diagnose the cause of an illness or establish a causal connection.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of GERD, hematuria, fibromyalgia or ulcer, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Cervical Spine, Lumbar Spine, Left Shoulder, Nerve Damage, Right Hand

The record reflects current disabilities of cervical spine arthritis, lumbar spine arthritis, left shoulder disability, nerve damage, and right hand arthritis.  Private treatment records dated March 2003 confirm the cervical spine, left shoulder, and nerve damage due to the in-service MVA.  VA treatment records note lumbar spine arthritis.  A January 2014 VA examination found evidence of old injury in the right hand and limitation of motion in the right little finger.  A January 2014 private report notes history of arthritis.

In a January 2014 statement, the Veteran indicated the disabilities of cervical spine, lumbar spine, left shoulder, nerve damage, and right hand were related to the Veteran's in-service MVA.  

Pursuant to a March 1994 Administrative Decision, the in-service MVA did not occur in the line of duty, due to the Veteran's misconduct of driving while under the influence of alcohol.

An injury or disease is incurred "in the line of duty" when the injury or disease occurs at almost any time during a veteran's active service, even while on leave, unless it is shown that the disease or injury was due to the claimant's willful misconduct, as here.  38 U.S.C. § 105; Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009).  Federal regulations hold that "a service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs" except for a few narrow exceptions.  38 C.F.R. § 3.1.

As such, the Veteran's cervical spine arthritis, lumbar spine arthritis, left shoulder disability, nerve damage and right hand disorders did not occur in the line of duty and cannot be service connected on the basis that they occurred as a result of the in-service MVA.

There is no further evidence to establish that the Veteran's cervical spine arthritis, lumbar spine arthritis, left shoulder disability, nerve damage and right hand disorders are otherwise the result of service.  The STRs are otherwise silent for complaints of spine, shoulder, nerve damage, and right hand disorders.  The Veteran has raised no other theory of entitlement.

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of cervical spine arthritis, lumbar spine arthritis, left shoulder disability, nerve damage and right hand disorders, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as the medical evidence of symptomatology has remained stable throughout the appeal.

Left Hand

The Veteran's left hand fracture is rated as noncompensable under Diagnostic Code 5230.  He filed his claim in May 2013.

For the musculoskeletal system hand and finger disabilities, ratings are assigned based on ankylosis and limitation of motion of single or multiple hand digits.  38 C.F.R. § 4.71a, DCs 5216-5230.


The Veteran appeared for a VA examination in January 2014.  The left hand fracture was noted as resolved, without residuals, and was stable.  There was full strength, and functioning of the left hand without objective evidence for pain.  The Veteran reported pain, stiffness, and numbness in the hands.  There was limited motion in the little finger of the right hand.  The hand condition was not noted to impact the Veteran's ability to work.

Under Diagnostic Code 5230, ring or little finger, limitation of motion, any limitation of motion is noncompensable.  Notably, in the left hand, no symptoms were noted by the examiner.  Under additional criteria, a higher rating is established for ankylosis or gap between the thumb pad and fingers or gap between the fingertip and the proximal transverse crease of the palm; as these facts are not established, no higher rating is warranted.  There is no ankylosis or limited motion found to support a higher rating under the remaining rating criteria for Diagnostic Codes 5228-5229.  

Rating factors for a disability of the musculoskeletal system includes functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Here, the Board acknowledges the Veteran's reports of pain and stiffness.  In regard to the reported numbness, service-connected for a nerve disorder is separately addressed by this decision.  However, the examination revealed no symptoms as to the left hand and the condition was resolved.  There is insufficient evidence to establish an additional rating under DeLuca, as no functional loss was reflected by the objective findings of the exam.

Accordingly, the claim is denied.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  Gilbert, supra.

Hernia

The Veteran's right, inguinal hernia disability is rated as noncompensable under Diagnostic Code 7338.  He filed his claim in May 2013.

Under DC 7338 for hernia, inguinal: large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable has 60 percent rating; small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible has 30 percent rating; postoperative recurrent, readily reducible and well supported by truss or belt has 10 percent rating; not operated, but remediable, and small, reducible, or without true hernia protrusion have noncompensable ratings.

The guidelines specify to add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114.

The Veteran appeared for a VA examination in January 2014.  Inguinal hernia on the right side was noted.  The Veteran reported flare-ups of pain, aggravated by moving right leg, bending, and rolling over in bed.  The Veteran had not had surgery but the hernia appeared small, operable and remediable.  It was readily reducible with no indication for a supporting belt.  There was no impact on ability to work.

The Veteran had surgery on his right, inguinal hernia in April 2014.

The Veteran appeared for a VA examination in June 2015.  The Veteran reported pain, swelling, and numbness in the area of the hernia.  Prolonged walking, mowing the yard, repetitive bending, and prolonged standing aggravate the disorder.  The Veteran is able to perform activities of daily living independently.  Upon exam, no hernia was detected.  There was no evidence of recurrence.  There was no indication for a supporting belt.  There was no impact on ability to work.

There is no evidence of recurrent hernia, or need for truss or belt to support a 10 percent rating.  In regard to the Veteran's reports of numbness, the Veteran is separately service-connected for radiculopathy secondary to the hernia.

Accordingly, the claim is denied.  The Veteran met the criteria for a higher evaluation at no time during the appeal period.  As the evidence of record is not in equipoise, there is no doubt to resolve.  

Additional Rating under 38 C.F.R. § 3.324 prior to April 3, 2014  

38 C.F.R. § 3.324 provides that whenever a veteran is suffering with two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

Here, the Veteran is service connected for left hand fracture at noncompensable, and right inguinal hernia at noncompensable.  Effective April 3, 2014, the Veteran was service connected for neuropathy at 10 percent, therefore he is ineligible from this date as 38 C.F.R. § 3.324 cannot be combined with another rating.

No medical evidence indicates that the Veteran's left hand and right hernia disabilities interfere with normal employability.  VA examinations in January 2014 and June 2015 find no functional limitation due to right hernia or left hand fracture.  The right hernia is not recurrent and the left hand fracture is stable without residuals.

Based on the foregoing, the Board finds that the record does not show that the Veteran's noncompensable rated service-connected disabilities interfere with normal employability.  There is no basis under the cited regulation for the assignment of a 10 percent rating based on multiple noncompensable service-connected disabilities.  38 C.F.R. § 3.324.

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim for TDIU at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Here, the Veteran is service connected for neuropathy at 10 percent, left hand fracture at noncompensable, and right inguinal hernia at noncompensable.  His combined rating is 10 percent.  Therefore, he does not meet the schedular requirements for entitlement to TDIU under 38 C.F.R. § 4.16(a).  

The Board finds no basis to refer the case to the Director of the Compensation Service for consideration of TDIU on an extraschedular basis.  

The Veteran indicated he has not worked since April 2014, when he had surgery for his right hernia.  A November 2016 record notes that he was hired by the Forest Service and was working fulltime hours.  

No medical evidence indicates that the Veteran cannot work due to his service-connected disabilities.  VA examinations in January 2014 and June 2015 find no functional limitation due to right hernia or left hand fracture and that the disabilities did not impact ability to work.  A neuropathy examination in June 2015 found that the Veteran's peripheral neuropathy condition did not impact his ability to work.

Here, the evidence is insufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities so as to warrant referral for extraschedular consideration.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to referral for a TDIU rating under extraschedular criteria. 

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating and his claim must be denied.  Id.   


ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for GERD is denied.

Service connection for hematuria is denied.

Service connection for fibromyalgia is denied.

Service connection for ulcer is denied.

Service connection for a cervical spine disability to include arthritis is denied.

Service connection for a lumbar spine disability to include arthritis is denied.

Service connection for a left shoulder disability is denied.

Service connection for nerve damage to the left hand, arms, and feet is denied.

Service connection for a right hand disability is denied.

Entitlement to a compensable rating for left hand disability is denied.

Entitlement to a compensable rating for right inguinal hernia is denied. 

A 10 percent rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324, prior to April 3, 2014 is denied.

Entitlement to TDIU is denied.




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


